Citation Nr: 1614334	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-27 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss and sleep disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected generalized seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to December 1995 and February 2003 to July 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for TBI residuals, to include memory loss and sleep disorder, and entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected generalized seizure disorder, is warranted.

As an initial matter, the Veteran has asserted that he suffered a TBI during service and has current residuals of that TBI, including memory loss and a sleep disorder.  Parenthetically, the Board notes that the Veteran has already been awarded service connection and a 100 percent evaluation for a generalized seizure disorder. 

Service treatment records revealed new onset seizures since May 2003.  The Veteran reported that he experienced a sudden black out while walking, without any premonitory symptoms.  Witnesses were noted to report that the Veteran fell to the ground hitting his forehead against a door then backwards onto floor, had some degree of shaking for up to several minutes, and awakened groggy and tired, but not confused.  The Veteran was evaluated at sick call and released.  He remained asymptomatic until February 2004 when he experienced a second witnessed generalized seizure episode without any premonitory symptoms.  He was then flown to Landstuhl Army Medical Center for an inpatient work-up, to include head CT, brain MRI, EEG, and lab screen, that was all apparently normal.  The Veteran was treated for an idiopathic generalized seizure disorder and post-concussive headaches.  In an April 2004 Report of Medical History, the Veteran complained of memory loss after hitting his head.  However, service treatment records did not show any complaints or findings of sleep disturbance.   

Post-service VA treatment records reflected that the Veteran had a normal brain MRI in 2005.  Additional VA treatment records dated from 2009 to 2012 detailed that the Veteran had been complaining of sleep distubances, sleep walking, insomnia, and short term memory loss.  A June 2009 VA treatment record showed the Veteran was evaluated for TBI after two falls during active service in 2003 and 2004.  The examiner noted multiple neurobehavioral symptoms, including very severe forgetfulness, moderate difficulty making decisions, moderate slow thinking, severe difficulty falling or staying asleep, moderate feelings being anxious or tense, and severe feelings being depressed or sad.  The Veteran complained of easy irritability, problems with remote memory, concentration, and depressed feelings.  The examiner indicated that symptoms of anxiety disorder (other than PTSD), depression, and seizure disorder, which predated head injury, were present.  It was noted that the findings were not consistent with diagnosis of TBI.  In his clinical judgment, the examiner found that the current clinical symptom presentation was most consistent with behavioral health conditions, such as PTSD, depression, etc.  A December 2009 VA speech treatment note showed the Veteran scored in mild severity for recall and mild-baseline normal in reasoning testing.  It was indicated that the Veteran was not interested in treatment for memory at that time.

In an August 2010 VA examination report, the Veteran reported having two falls in service resulting in TBI and complained of sleep disturbance, a progressive loss of memory, decreased attention, and difficulty concentrating.  The examiner found that memory, attention, concentration, executive functions, and complaints of mild memory loss were without objective evidence on testing and not due to residuals of a TBI in 2003 or 2004.  The examiner listed diagnoses of headaches, psychiatric symptoms, and seizure disorder.  The examiner then indicated that the Veteran may have sustained a mild TBI at the time of his syncopal episode in service in May 2003 or he may have had a seizure at that time and was postictal when medical personnel arrived finding him to be confused.  It was noted that at the time of his seizure in February 2004, it was less likely as not that the Veteran sustained a mild TBI, as a witness did not indicate significant head trauma when the Veteran fell off of a bench during the seizure.  The examiner then opined that mild TBI in 2003 or in 2004 would not cause the Veteran's current memory symptoms, psychiatric symptoms, or sleep disturbance with sleep walking.

In a June 2012 VA examination report, the examiner marked that episodes of hallucinations, abnormalities of thinking, memory, and mood were signs or symptoms attributable to seizure disorder activity.  Based on frequency of seizures, accompanied sleep disturbance, history of incurred injury, memory issues, behavior disturbance, and the effect on quality of the Veteran's life, his seizure disorder was considered moderately severe by the June 2012 VA examiner.  The Veteran was also diagnosed with mild obstructive sleep apnea after a sleep study in June 2012.

As an initial matter, the Veteran's service clinical records from his inpatient treatment at Lundstahl Army Hospital in February 2004 are not part of the record. On remand, the AOJ must attempt to obtain any additional service inpatient treatment records pertaining to the Veteran's head injury during a seizure from Lundstahl Army Hospital in February 2004. 

The Board has also determined that the August 2010 VA medical examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Bare conclusions reached by the August 2010 examiner do not constitute a complete rationale, as the examiner provided no supporting rationale for the opinion that a mild TBI in 2003 or 2004 during service would not cause the Veteran's current memory symptoms, psychiatric symptoms, or sleep disturbance with sleep walking.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which adequately addresses the nature and etiology of the Veteran's claimed TBI residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also asserted that he has an acquired psychiatric disorder, to include as secondary to his service-connected generalized seizure disorder.  Service treatment records showed findings of idiopathic generalized seizure disorder and post-concussive headaches, but no complaints or findings of any psychiatric disorder.  Post-service VA treatment records detailed that the Veteran had negative major depression screenings in 2005 and 2006.  In a June 2009 VA treatment record, an examiner indicated that symptoms of anxiety disorder (other than PTSD) and depression were present.  In an August 2010 VA examination report, the Veteran complained of mood swings, anxiety, irritability, restlessness, and depression.  Psychiatric manifestations were noted on examination.  He was also noted to have a history of adjustment reaction with anxious mood in 2012.

In light of the cumulative record discussed above, the Board finds that evidence of record does not directly address whether the Veteran has an acquired psychiatric disorder incurred as a result of in-service events or that was caused or aggravated by his service-connected generalized seizure disorder.  On remand, the AOJ should arrange for the Veteran to be afforded a VA medical examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed TBI residuals and psychiatric disorder as well as his service-connected generalized seizure disorder from the VA Medical Center (VAMC) in Jackson, Mississippi.  As evidence of record only includes treatment records dated up to September 2012 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must request copies of any inpatient treatment records from Lundstahl Army Hospital for the Veteran's hospitalization in February 2004.  If records are not available, the AOJ should associate a formal finding of unavailability with the electronic claims file.

2.  The AOJ must also obtain updated treatment records pertaining to the Veteran's claimed TBI residuals and psychiatric disorder as well as his service-connected generalized seizure disorder from Jackson VAMC for the time period from September 2012 to the present and associate them with the record.

3.  Thereafter, the Veteran should be afforded an appropriate VA TBI medical examination to clarify whether he has any current residuals of his documented in-service head injuries in 2003 and 2004.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injuries.  In so doing, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the claimed impairment, including, but not limited to, sleep disturbance and memory loss, are related to events in service, specifically the Veteran's documented in-service head injuries in 2003 and 2004. 

The examiner must specifically discuss whether sleep disturbance and memory loss are considered symptoms associated with the Veteran's service-connected seizure disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed sleep disorder, such as obstructive sleep apnea, or disorder manifested by memory loss was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, generalized seizure disorder, post-concussive migraine headaches, and status post left shoulder dislocation and compression fracture of the greater tuberosity).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  The Veteran should also be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed psychiatric disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed psychiatric disorder was related to events in service, specifically the Veteran's documented in-service head injuries in 2003 and 2004.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed psychiatric disorder was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, generalized seizure disorder, post-concussive migraine headaches, and status post left shoulder dislocation and compression fracture of the greater tuberosity).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2012 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

